Citation Nr: 1113438	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction, to include as due to an acquired psychiatric disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD, bipolar disorder, and erectile dysfunction.  Timely appeals were noted from that decision.

The Board has recharacterized the psychiatric issues on appeal, originally claimed as entitlement to service connection for PTSD and bipolar disorder, to more broadly encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

A hearing on these matters was held before the undersigned Acting Veterans Law Judge sitting at the RO on August 5, 2010.  A copy of the hearing transcript has been associated with the file.

The Board remanded the Veteran's claims for additional development in November 2010.  The Veteran submitted several medical documents to the Board in January 2011.  In a January 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran waived review of the documents by the agency of original jurisdiction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include bipolar disorder and PTSD, which is related to a disease or injury in active duty service.

2.  The preponderance of the evidence is against a finding that the Veteran currently suffers from erectile dysfunction that is related to a disease or injury in active duty service, or was caused or made worse by a service-connected disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including bipolar disorder and PTSD, is not the result of a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2010).

2.  Erectile dysfunction is not the result of disease or injury incurred in or aggravated during active military service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2008 fully satisfied the duty to notify provisions for entitlement to service connection on a direct and secondary basis.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); see also Quartuccio, at 187.  The October 2008 letter also informed the Veteran of how VA determines the appropriate disability ratings or effective dates to be assigned when claims are granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With regard to the claim for an acquired psychiatric disorder, the Board notes that the Veteran was afforded a VA general medical examination in March 2010 and a VA psychiatric examination in December 2010, the results of which have been included in the claims file for review.  The psychiatric examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).   

With regard to the claim for erectile dysfunction, the Board concludes an examination is not needed because the Veteran has alleged that this disability is either related to exposure to sound waves while working as a radioman in service or as secondary to an acquired psychiatric disability.   There is no competent evidence to indicate that the Veteran's erectile dysfunction is related to exposure to radio waves in service.  Moreover, the Board finds that there is no credible evidence that the Veteran requested in-service treatment for erectile dysfunction and evaluations during service did not identify this condition.  Such a disorder has not been present continuously since service.  Additionally, because the claim for an acquired psychiatric disorder is denied herein, there is no basis for providing an examination to determine whether the Veteran's claimed erectile dysfunction is secondary to a service-connected disorder.   There being no competent or credible evidence in favor of a finding that the Veteran has erectile dysfunction related to service, remand for an examination and opinion is not warranted.  See McLendon, supra.

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a Supplemental Statement of the Case in December 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the November 2010 Remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Governing Law and Regulations

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  See 38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

A veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, if the veteran as a layperson has not been shown to be capable of making medical conclusions, his statements regarding causation are not considered to be competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).




III.  Analysis

The Veteran contends that he currently suffers from an acquired psychiatric disorder as a result of his time in active duty service.  He also contends that he suffers from erectile dysfunction either as a direct result of active duty service or as secondary to a service-connected disability.

A.  Acquired Psychiatric Disorder

Review of the Veteran's service personnel records reflect that he served aboard the U.S.S. MOUNT HOOD from May 1988 to December 1991, and served in Southwest Asia in January 1991.  

In his October 2008 stressor statement, the Veteran reported that while serving aboard the U.S.S. MOUNT HOOD (an ammunition ship) off the coast of Saudi Arabia, he was required to operate an M-14 and ordered to fire on three small fishing vessels.  He indicated that all three vessels were destroyed and that the situation was his first combat experience, which was extremely traumatic for him.

Associated with the claims file is a response from the Joint Services Records Research Center (JSRRC) received in March 2009, which revealed that the U.S.S. MOUNT HOOD deployed to the Western Pacific/Indian Ocean in December 1990.  The 1991 command history noted that the ship entered the Imminent Danger Zone/Desert Storm in January 1991.  The provided history did not document the Veteran's allegation that the U.S.S. MOUNT HOOD fired on and/or destroyed three fishing vessels.

The Veteran's service treatment records reflect that he denied experiencing depression, excessive worry, and nervous trouble of any sort on the reports of medical history forms prepared in conjunction with his June 1987 entrance examination and October 1991 separation examination.  In fact, psychiatric evaluations conducted at the Veteran's entrance into service and separation from service were normal.  

Associated with the claims file are VA outpatient treatment reports dated from August 2000 to December 2010.  The records variously reflect diagnoses including dysthymic disorder in June 2001; a history of alcohol, cannabis, and amphetamine abuse, nicotine dependence, and a history of depressive symptoms following a psychiatric evaluation in May 2003; adjustment disorder with depressed mood in May 2003; substance induced mood disorder, rule out bipolar disorder, and polysubstance dependence in early remission in December 2007; bipolar disorder in March and July 2008; bipolar disorder and PTSD in September 2008; and bipolar, not otherwise specified, PTSD, alcohol dependence/abuse in remission, and polysubstance dependence in complete remission in July 2009.  Additional entries dated through December 2010 reflect similar diagnoses and findings.    

The Veteran was afforded a VA general medical examination in March 2010.  At that time, the Veteran reported that he was diagnosed with PTSD in 2008.  The examiner did not perform a psychiatric evaluation.  However, she indicated that the Veteran's PTSD would have a negative impact on sedentary and physical employment.  

Associated with the claims file is a statement from a follow serviceman who served with the Veteran aboard the U.S.S. MOUNT HOOD.  The serviceman reported that he worked with the Veteran as a signalman and witnesses several Iraqi ships pointing guns across the U.S.S. MOUNT HOOD's bough trying to provoke a response.  He reported that he witnessed the shooting of the people onboard the fishing vessels.   

The Veteran testified at a hearing before the Board in September 2010.  At that time he indicated that he witnessed the shooting of other vessels in the Persian Gulf and he stated that he witnessed a shipmate lose a limb.  He testified that he finally sought psychiatric treatment after years of struggling with nightmares, anxiety issues, and memory problems.  The Veteran reported that he lost many jobs over the years, failed at many relationships, got divorced after service, and drank heavily to self-medicate.   The Veteran testified that he had an ongoing claim for Social Security Disability (SSA) benefits.  

Medical records from the SSA were associated with the claims file and consist of the Veteran's VA outpatient treatment reports, which are discussed above.  It does not appear that a final decision has been rendered by the SSA and no such decision was submitted to VA from the SSA.  

The Veteran was afforded a VA psychiatric examination in December 2010.  The examiner thoroughly reviewed the claims file and performed a psychiatric evaluation of the Veteran.  The Veteran reported that his main stressor was his combat experience in Iraq in 1990.  He reported that his ship shot and sunk several other vessels in the Persian Gulf and he reported that one of his shipmates lost a leg in an accident.  The examiner diagnosed the Veteran with polysubstance dependence in remission, adjustment disorder with depressed mood, and personality disorder, not otherwise specified.  The examiner noted that while the Veteran's reported stressors were upsetting and are distressing to recall, he indicated that the stressors do not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) stressor criterion.  Additionally, the examiner reported that there were no significant criterion b, c, or d symptoms and thus no PTSD diagnosis was offered.  The examiner indicated that the Veteran's medical records suggest a diagnosis of PTSD and many notes adopt the PTSD diagnosis.  He stated, however, that none of the records mention the Veteran meeting the DSM-IV criteria and contained no actual interview of the Veteran.  The examiner concluded that the basis for the diagnosis was essentially grossly insufficient with no documentation that would support a diagnosis of PTSD.  The examiner noted that instead it appears that the Veteran exhibited a pattern of unstable affects and an inability to manage painful internal states, and had little interest in the thoughts and feelings of others.  The examiner noted that the Veteran's symptoms were most likely reflective entirely of a severe personality disorder, which may be a reflection of early loss and abuse in childhood.  The examiner reported that while there are multiple diagnoses of bipolar disorder, he found no evidence of elevator mood, hypomania, or mania and all symptoms of irritability could be fully accounted for by a severe personality disorder and/or active polysubstance abuse.  The examiner indicated that the Veteran's mood was episodically depressed which seems to be the result of losses that occurred because of the personality disorder and is reflected in a diagnosis of an adjustment disorder.  
The Veteran submitted a January 2011 letter from his treating physician and therapist at VA.  The examiners noted that the Veteran initially sought treatment at VA in November 2006.  They reported that the Veteran presented with complaints of intrusive memories from the Gulf war as they pertained to an accident aboard a ship and an incident in which some fishing vessels were destroyed, flashbacks of shooting/screaming, nightmares regarding the incidents in service, and avoidance, anxiety, and hypervigilance in certain situations.  The examiners concluded that they reviewed the Veteran's records and opined that there was a nexus between the Veteran's active duty experience and his disability of today and that the trauma the Veteran suffered during military service more than not contributed to and aggravated his disabling psychiatric condition.  The letter did not specify any psychiatric diagnoses but instead focused on the Veteran's symptomatology since he began treatment at VA nor did the letter include any rationale for the opinion.

Also associated with the January 2011 letter is a medical statement for the Veteran's SSA disability claim.  The Veteran's treating physician at VA indicated that the Veteran suffers from bipolar disorder and PTSD.  She did not include any etiology of the disorders.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.   

As noted, the Veteran has indicated that he believes that his psychiatric disorders resulted from his military service.  He specifically asserts that his PTSD resulted from his involvement in shooting and destroying several fishing vessels while serving in the Persian Gulf and witnessing a shipmate lose a limb.  

Although the Veteran's report of shooting at fishing vessels while serving in the Persian Gulf has not been confirmed, a response from the JSSRC indicates that the U.S.S. MOUNT HOOD entered the Imminent Danger Zone in January 1991, while the Veteran was serving aboard the ship.  Additionally, the VA outpatient treatment reports indicate that the Veteran has been diagnosed with PTSD, bipolar disorder, dysthymic disorder, and polysubstance abuse.  However, none of the records link the Veteran's diagnoses to his military service or, in the case of the PTSD diagnosis, to a specific in-service stressor.  

The Board finds that the greater weight of probative medical evidence weighs strongly against a finding that the Veteran currently has PTSD, bipolar disorder, or any other acquired psychiatric disorder related to his military service.  As noted, the Veteran's service treatment reports are negative for any reference to treatment for a psychiatric disorder.  The VA outpatient treatment reports variously document numerous psychiatric disorders, a personality disorder, and polysubstance dependence.  In January 2011, the Veteran's treating physician and therapist at VA linked the Veteran's psychiatric symptomatology to his period of military service.  However, neither the physician nor the therapist included a specific diagnosis at that time.  When examined by VA in December 2010, the examiner conducted a thorough review of the claims file, performed a complete VA psychiatric examination, and indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner specifically found that the Veteran's reported stressors did not meet the DSM-IV criterion and that reported that the Veteran did not endorse any significant b, c, or d symptoms.  The examiner concluded a diagnosis of PTSD was therefore not appropriate and he indicated that the basis for the diagnosis contained in the Veteran's medical records was essentially grossly insufficient with no documentation that would support a diagnosis of PTSD.  The examiner also reported that while there are multiple diagnoses of bipolar disorder, he found no evidence of elevator mood, hypomania, or mania and all of the Veteran's symptoms of irritability could be fully accounted for by a severe personality disorder and/or active polysubstance abuse.  

Because the December 2010 VA examiner thoroughly reviewed and discussed the Veteran's history, conducted a thorough examination, and provided a complete rationale for his opinion, the Board finds the VA examiner's conclusions to be the most probative evidence of record as to whether the Veteran currently has PTSD, bipolar disorder, or any other acquired psychiatric disorder related to his military service.  The January 2011 letter links the Veteran's psychiatric symptomatology to the Veteran's military service but does not include a specific diagnosis or any rationale for the opinion.  The Board places much less probative weight on the January 2011 opinion of the Veteran's treating physician and therapist.  

The Board has considered the Veteran's own lay assertions that he has PTSD or another psychiatric disorder related to service.  However, while the Veteran is certainly competent to report symptoms that he has experienced since service, the Court has held that, even where there is assertion of continuity of symptomatology since service, medical evidence is required to establish a relationship between the continuous symptomatology and the current claimed condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to whether he ultimately meets the criteria for a diagnosis of PTSD, bipolar disorder, or any other acquired psychiatric disorder due to his military service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2010).  Consequently, the Veteran's own assertions that he has PTSD have no probative value.  Similarly, the lay statement from a fellow shipmate that was submitted in support of his claim also does not constitute medical evidence establishing that he has PTSD or any other psychiatric disorder related to his military service.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The preponderance of the evidence is against the claim.

B.  Erectile Dysfunction

In addition to the regulations listed above, service connection is also warranted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).
The Veteran claims that he has erectile dysfunction related to either exposure to radio waves while serving as a radioman in service or as secondary to an acquired psychiatric disorder.  

The Veteran's service treatment reports do not reflect any complaints, findings, or treatment for erectile dysfunction.  Genitourinary evaluations conducted at the Veteran's June 1987 entrance examination and October 1991 separation examination were normal.  

VA outpatient treatment reports associated with the claims file reflect that the Veteran sought a urology consultation in November 2008.  The examiner indicated that the Veteran's erectile dysfunction appeared to have been long-standing and intermittent and was most likely due to medications the Veteran uses.  The examiner noted that he could not rule out early small vessel disease as a cause of the Veteran's erectile dysfunction.  

The Veteran testified at a hearing before the Board in August 2010 and indicated that he suffered from either premature ejaculation or a lack of erection.  He reported that he was not sure if the erectile dysfunction was related to his mental disorders or to exposure to radio waves and satellites.  He testified that he was "zapped" once in service from one of the satellites, which could result in sterility.  

In considering the evidence of record and the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for erectile dysfunction on a direct or secondary basis.  The Veteran's service treatment records do not document any complaints, findings, or treatment for erectile dysfunction.  Moreover, while the Veteran has indicated that his erectile dysfunction could be related to exposure to radio waves or satellite waves, there is no medical evidence suggesting any such relationship.  In fact, when the Veteran underwent a urology consultation at VA in November 2008, the examiner opined that the Veteran's erectile dysfunction was most likely related to medication the Veteran uses although he stated that he could not rule out early small vessel disease.  The examiner did not link the Veteran's erectile dysfunction to his period of active duty.   Additionally, service connection has not been granted for an acquired psychiatric disorder and service connection may therefore not be granted on a secondary basis.  In the absence of a competent medical opinion that the Veteran's erectile dysfunction is caused or aggravated by the Veteran's military service or to a service-connected disability, service connection for erectile dysfunction must be denied.  

The Board acknowledges the Veteran's contention that he currently has erectile dysfunction as a result of his military service or related to an acquired psychiatric disorder.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a layperson has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is competent to report symptomatology related to his claimed erectile dysfunction and his testimony in that regard is entitled to some probative weight, he is not competent to provide an opinion on the etiology of the erectile dysfunction.  The competent medical evidence shows that the Veteran's erectile dysfunction is not etiologically related to his military service or to a service-connected disability.  The Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of his claimed erectile dysfunction.    

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's erectile dysfunction was incurred in service or caused or aggravated thereby or is related to a service-connected disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, is denied.  

Entitlement to service connection for erectile dysfunction, to include as due to an acquired psychiatric disorder, is denied.    



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


